United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1274
Issued: July 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 20, 2019 appellant filed a timely appeal from a December 13, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $93,038.08, for which he was without fault, because he concurrently received FECA
benefits and Social Security Administration (SSA) age-related retirement benefits without an
appropriate offset for the period February 1, 2012 to April 27, 2018; (2) whether OWCP properly
denied waiver of recovery of the overpayment; and (3) whether OWCP properly required recovery

1

5 U.S.C. § 8101 et seq.

of the overpayment by deducting $550.00 from appellant’s continuing compensation payments
every 28 days.
FACTUAL HISTORY
OWCP accepted that on September 9, 2008 appellant, then a 58-year-old chief engineer,
sustained acute lumbar strain and sprain, left forearm abrasion and, left hip contusion, precipitation
of left knee lateral meniscus tear, closed L1 and L3 compression fractures without spinal cord
injury, and aggravation of lumbar intervertebral disc degeneration and spondylosis when he fell
from a ladder while in the performance of duty. Appellant stopped work on September 25, 2008.
On April 23, 2009 he underwent OWCP-authorized left knee arthroscopy with debridement of the
posterior lateral meniscal tear and chondroplasty of the patellofemoral groove inferior facet medial
facet patella with synovectomy. OWCP paid appellant wage-loss compensation for temporary
total disability on the supplemental rolls as of December 9, 2008 and on the periodic rolls as of
June 24, 2009.
By decision dated December 2, 2014, OWCP reduced appellant’s wage-loss compensation
effective that day, finding that he had the capacity to earn wages of $586.20 per week in the
constructed position of full-time bench jeweler repairer.
In a December 12, 2017 letter, OWCP requested that appellant complete an attached Form
EN1032, which required the reporting of retirement income, disability income, and/or
compensation benefits he received from any federal agency.
Appellant indicated in an EN1032 form signed on January 3, 2018 that he was receiving
“regular” benefits from SSA.
On April 2, 2018 SSA forwarded a Federal Employees Retirement System (FERS)/SSA
dual benefits calculation form to OWCP. The form indicated that beginning in February 2012
appellant’s SSA rate with FERS was $1,549.00 and without FERS was $671.00, beginning in
December 2012 his SSA rate with FERS was $1,576.00 and without FERS was $683.00, beginning
in December 2013 his SSA rate with FERS was $1,599.00 and without FERS was $693.00,
beginning in December 2014 his SSA rate with FERS was $1,626.00 and without FERS was
$705.00, beginning in January and December 2015 his SSA rate with FERS was $2,145.00 and
without FERS was $936.00, beginning in January 2016 his SSA rate with FERS was again
$2,145.00 and without FERS was $949.00, beginning in December 2016 his SSA rate with FERS
was $2,151.00 and without FERS was $952.00, and beginning in December 2017 his SSA rate
with FERS was $2,194.00 and without FERS was $971.00.
In an April 25, 2018 letter, OWCP notified appellant that his compensation would be offset
by the portion of his SSA age-related retirement benefits attributable to his federal service. It
indicated that he would receive net compensation of $2,235.18 every 28 days effective
April 28, 2018.
In a preliminary determination dated October 23, 2018, OWCP notified appellant that he
had received an overpayment of compensation in the amount of $93,038.08 because his wage-loss
compensation benefits had not been reduced for the period February 1, 2012 through April 27,
2

2018 by the portion of his SSA benefits that were attributable to his federal service. It calculated
the overpayment amount by determining the difference between his SSA amount with and without
FERS for the stated period and adding this amount to find a total overpayment of $93,038.08.
OWCP further advised appellant of its preliminary determination that he was without fault in the
creation of the overpayment and requested that he complete an overpayment action request form
and an overpayment recovery questionnaire (Form OWCP-20), and submit supporting financial
documentation. It allotted 30 days for him to respond.
On November 26, 2018 appellant requested a decision based on the written evidence
regarding waiver of recovery of the overpayment. He maintained that he had communicated with
OWCP at every step and was not aware of the overpayment. Appellant further maintained that he
was unable to repay the overpayment amount. On a completed Form OWCP-20 dated
November 20, 2018, he listed his total monthly income of $4,394.00 ($2,194.00, SSA benefits;
and $2,200.00, FECA benefits), total monthly expenses of $4,450.002 ($350.00, rent or mortgage;
$1,200.00, food; $200.00, clothing; $700.00, utilities; and $2,000.00, miscellaneous), and total
assets of $86,121.00 ($26,000.00, checking; $9,121.00, savings; and $51,000.00, individual
retirement account). Appellant did not submit any supporting financial documentation.
By decision dated December 13, 2018, OWCP finalized the preliminary determination that
appellant had received an overpayment of compensation in the amount of $93,038.08 for the period
February 1, 2012 through April 27, 2018, for which he was without fault, because his FECA
compensation payments were not offset by the portion of his SSA age-related retirement benefits
attributable to his federal service. It determined that he was without fault in the creation of the
overpayment, but that waiver of recovery of the overpayment was denied as his monthly income
exceeded his adjusted monthly expenses by $556.40. OWCP required recovery of the
overpayment by deducting $550.00 every 28 days from appellant’s continuing compensation
payments until the debt was paid in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 However, section 8116 also limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.4 When an overpayment has been made
to an individual because of an error of fact or law, adjustment shall be made under regulations

2

The Board notes that it appears that appellant inadvertently calculated $5,000.00 rather than $4,450.00 in total
monthly expenses.
3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

3

prescribed by the Secretary of Labor by decreasing later payments to which the individual is
entitled.5
Section 10.421(d) of OWCP’s implementing regulations requires that it reduce the amount
of compensation by the amount of any SSA benefits that are attributable to the federal service of
the employee.6 FECA Bulletin No. 97-09 states that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit.7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of wage-loss compensation in the
amount of $93,038.08, for which he was without fault, because he concurrently received FECA
benefits and SSA age-related retirement benefits without an appropriate offset for the period
February 1, 2012 to April 27, 2018.
In its December 13, 2018 decision, OWCP found that an overpayment of compensation
was created for the period February 1, 2012 through April 27, 2018. The overpayment was based
on the evidence received from SSA with respect to retirement benefits paid to appellant. As noted,
a claimant cannot receive both compensation for wage loss and SSA age-related retirement
benefits attributable to federal service for the same period.8 The information provided by SSA
established that appellant received SSA age-related retirement benefits that were attributable to
federal service beginning February 1, 2012. OWCP, however, neglected to offset his FECA
benefits until April 27, 2018. Accordingly, the Board finds that it properly determined that
appellant received an overpayment of wage-loss compensation for the period February 1, 2012
through April 27, 2018.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. The SSA provided appellant’s SSA rate with FERS and without FERS for the
period February 1, 2012 through April 27, 2018. OWCP provided its calculations of the amount
that it should have offset during the relevant period based on the SSA worksheet. No contrary
evidence was provided.

5

Id. at § 8129(a).

6

20 C.F.R. § 10.421(d); see R.R., Docket No. 19-0104 (issued March 9, 2020); T.B., Docket No. 18-1449 (issued
March 19, 2019); L.J., 59 ECAB 264 (2007).
7

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

8

5 U.S.C. § 8116(d)(2); see R.D., Docket No. 19-1598 (issued April 17, 2020); C.M., Docket No. 19-1451 (issued
March 4, 2020); L.W., Docket No. 19-0787 (issued October 23, 2019); J.T., Docket No. 18-1791 (issued
May 17, 2019).

4

The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period February 1, 2012 through April 27, 2018 and finds that an overpayment of compensation
in the amount of $93,038.08 was created.9
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA states: “Adjustment or recovery [of an overpayment] by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of this subchapter or
would be against equity and good conscience.”10
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.11 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00.12 Also, assets must
not exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a
spouse or dependent plus $1,200.00 for each additional dependent.13 An individual’s liquid assets
include, but are not limited to cash, the value of stocks, bonds, saving accounts, mutual funds, and
certificate of deposits.14
Recovery of an overpayment is considered to be against equity and good conscience when
an individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.15 OWCP’s procedures provide that, to establish that a valuable right has been relinquished,
an individual must demonstrate that the right was in fact valuable, that he or she was unable to get

9

C.M., id.; R.D., id.; L.L., Docket No. 18-1103 (issued March 5, 2019); D.C., Docket No. 17-0559 (issued
June 21, 2018).
10

5 U.S.C. § 8129(b).

11
20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
12
Id. at Chapter 6.400.4.a(3); R.D., supra note 8; N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket
No. 18-1666 (issued April 26, 2019).
13

See supra note 11 at Chapter 6.400.4.a(2) (September 2018).

14

Id. at Chapter 6.400.4.b(3).

15

Supra note 11 at § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

5

the right back, and that his or her action was based primarily or solely on reliance on the payment(s)
or on the notice of payment.16
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
Although OWCP determined that appellant was not at fault in the creation of the
overpayment, he has not established that recovery of the overpayment would defeat the purpose
of FECA because his assets exceed the resource base of $10,300.00 for an individual with one
dependent as provided in OWCP’s procedures.18 The supporting financial information of record
documents that he had assets totaling $86,121.00. It was therefore unnecessary for OWCP to
consider whether his monthly income exceeds his monthly ordinary and necessary expenses by
more than $50.00.19 Appellant did not establish that he was entitled to waiver on the basis of
defeating the purpose of FECA.20 There is also no evidence to support that appellant gave up a
valuable right or changed his position for the worse, in reliance on his FECA compensation.
Appellant, therefore, did not establish that recovery of the overpayment was against equity and
good conscience.21
As appellant failed to establish that recovery of the overpayment of compensation would
either defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in denying waiver of recovery.22
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that, when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as the error is discovered or his or her attention is called to the same.
16

Supra note 11 at Chapter 6.400.4c(3) (September 2018).

17

Supra note 11 at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

18

See supra note 13.

19

See supra note 12.

20

See R.D., supra note 8; R.C., Docket No. 19-0845 (issued February 3, 2020).

21

See R.D., supra note 8; R.C., id.; M.A., supra note 12; A.C., Docket No. 18-1550 (issued February 21, 2019).

22

Id.

6

If no refund is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial circumstances of
the individual, and any other relevant factors, so as to minimize any hardship.23
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$550.00 from appellant’s continuing compensation payments every 28 days.
The record supports that, in requiring repayment of the overpayment by deducting $550.00
from appellant’s compensation payments every 28 days, OWCP took into consideration the
financial information submitted by appellant as well as the factors set forth in 20 C.F.R. § 10.441
and found that this method of recovery would minimize resulting hardship on appellant.
Therefore, OWCP properly required recovery of the overpayment by deducting $550.00 from
appellant’s compensation payments, every 28 days.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
93,038.08, for which he was without fault, because he concurrently received FECA benefits and
SSA age-related retirement benefits without an appropriate offset for the period February 1, 2012
through April 27, 2018. The Board further finds that OWCP properly denied waiver of recovery
of the overpayment and properly required recovery of the overpayment by deducting $550.00
every 28 days from his continuing compensation payments.

23

20 C.F.R. § 10.441(a); R.C., supra note 20; C.M., supra note 8; Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

7

ORDER
IT IS HEREBY ORDERED THAT the December 13, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 10, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

